Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
ELECTRICAL CONNECTOR TERMINAL COMPRISING 
TWO OVERLAPPING TERMINAL PIECES

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “plurality of movable housings. . . supported by the fixed housing” must be shown or the features cancelled from the affected claims.
See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is not clear how “a slit” formed in the spring portion, as stated in Claim 4 would result in a “plurality of elongated spring elements by the slit” as stated in Claim 5 which depends from Claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patel                (US 9,455,530).

With respect to Claim 1; Patel discloses an electrical connector 12, comprising: a     terminal 24 that includes two terminal pieces [Fig. 4 at 62 and 64]; a fixed housing 20 that is fixed to a machine or a substrate 16; and a movable housing 14 that is movably supported to the fixed housing by the terminal 24,  each of the terminal pieces is formed of a conductive plate [Col. 4, lines 39-44],  a connection portion 78 is formed on one end side of each of the terminal pieces [Fig. 4 at 62 and 64] in a length direction and connected to a circuit 82 provided in the substrate 16,  a contact portion 52 is formed on another end side of each of the terminal pieces in the length direction and comes in contact with a terminal 56 of a mating connector [Fig. 2],  a spring portion 48, 50 is formed in each of the terminal pieces and connects the connection portion 78 and the contact portion 52 such that the contact portion 52 is movable with respect to the connection portion 78 between the connection portion and the contact portion, and  the two terminal pieces are disposed such that at least parts of the spring portions 48, 50 of the two terminal pieces are overlapped via a gap in a direction perpendicular to a surface of the spring portion [Figs. 5, 6].



With respect to Claim 2; Patel discloses an insertion portion [Fig. 4 at 18] is provided in the movable housing 14 to insert the terminal 56 of the mating connector,  the contact 52 of each of the terminal pieces includes a contact surface [unidentified portion of 52] to be in contact with the terminal 56 of the mating connector, and  the contact portion of each of the two terminal pieces is disposed in the insertion portion such that the contact surfaces of the contact portions face each other [Fig. 4].

With respect to Claim 3; Patel discloses a size of a gap [Fig. 6] between the spring portions 48, 50 of the two terminal pieces  [Fig. 4 at 62 and 64] is changed in a process that the spring portions of the two terminal pieces extend from the connection portions 78 of the two terminal pieces to the contact portions 52 of the two terminal pieces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel               (US 9,455,530) in view of Zhang (US 6,217,386).  Patel shows a terminal 24 that includes two terminal pieces [Fig. 4 at 62 and 64] with a spring portion 48, 50 in each of the terminal pieces connecting a connection portion 78 and a contact portion 52.
	However Patel does not show a slit formed in the spring portion of each of the terminal pieces.



Zhang [Fig. 1] shows a terminal 1 that includes two terminal pieces, each with a spring portion 13, 12, 11 connecting a connection portion 111 and a contact portion 133, further comprising a slit [that formed 131] in the spring portion 13 of each of the terminal 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal pieces of Patel to include a slit in the spring portion as shown by Zhang thereby providing the means by which an additional contact surface could be produced thereby further ensuring reliable electro-mechanical connectivity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel              (US 9,455,530) in view of Yukutake et al. (US 9,397,432).   Patel  [Fig. 2] shows a plurality of the terminals 24.  
	However Patel does not show or teach a plurality of the movable housings.
	Yukutake et al. shows a plurality of the terminals 30; and a plurality of the movable housings 2 independently and movably supported to the fixed housing 20 by the plurality of the terminals [Fig. 11].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable housing of Patel such that it includes a plurality of movable housings as shown by Yukutake et al. thereby expanding the applications of the electrical connector to include such a design.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833